                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 1 of 21 Page ID #:1




                                       1 Keith D. Klein, California Bar No. 184846
                                         keith.klein@bclplaw.com
                                       2 Kazim A. Naqvi, California Bar No. 300438
                                       3 kazim.naqvi@bclplaw.com
                                         Jasdeep S. Atwal, California Bar No. 318309
                                       4 jasdeep.atwal@bclplaw.com
                                         BRYAN CAVE LEIGHTON PAISNER LLP
                                       5 120 Broadway, Suite 300
                                         Santa Monica, California 90401-2386
                                       6 Telephone: (310) 576-2100
                                       7 Facsimile: (310) 576-2200
                                       8 Attorneys for Plaintiff
                                         ANDREWS INTERNATIONAL GOVERNMENT SERVICES, INC.
                                       9
                                                                UNITED STATES DISTRICT COURT
                                      10
                                                              CENTRAL DISTRICT OF CALIFORNIA
                                      11
Santa Monica, California 90401-2386
  Bryan Cave Leighton paisner LLP




                                      12 ANDREWS INTERNATIONAL                   Case No.
      120 Broadway, Suite 300




                                         GOVERNMENT SERVICES, INC.,
                                      13                                         COMPLAINT FOR DAMAGES AND
                                      14             Plaintiff,                  INJUNCTIVE RELIEF
                                      15              vs.                          1. FEDERAL TRADEMARK
                                                                                      INFRINGEMENT (15 U.S.C.
                                      16 ANDREWS GLOBAL SECURITY,                     § 1114(1))
                                                                                   2. CALIFORNIA COMMON LAW
                                      17 INC., a California corporation; RANDY        TRADEMARK INFRINGEMENT
                                         ANDREWS, an individual; LEE                  AND UNFAIR COMPETITION;
                                      18 ANDREWS, an individual; DON               3. FALSE DESIGNATION OF ORIGIN
                                         ANDERSON, an individual; GEORGE              AND FALSE DESCRIPTION (15
                                      19 CASILLAS, an individual; JOHN                U.S.C. § 1125(a)); and
                                                                                   4. UNFAIR COMPETITION (Cal. Bus.
                                         ADAMS, an individual; and DOES 1
                                      20 through 10, inclusive,                       & Prof. Code §§ 17200 et seq.).
                                      21
                                                             Defendants.         DEMAND FOR JURY TRIAL
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 2 of 21 Page ID #:2




                                       1                                         SUMMARY
                                       2              1.   Plaintiff Andrews International Government Services, Inc. (“Andrews”)
                                       3 and its related entities are the business of providing world-class security services
                                       4 catered to the individual needs of each client. This Action arises from the commercial
                                       5 exploitation of Andrews’s goodwill by several individuals, including USSA’s own
                                       6 then-current and former high-ranking officers, who laid the foundation for a business
                                       7 intended to directly compete with Andrews by unlawful means.
                                       8              2.   In January 2012, American Premier Security, Inc. (“APSI”) acquired
                                       9 Andrews Holdings Co. (“AHC”), including ACH’s wholly-owned subsidiary,
                                      10 Andrews International, Inc. (“AII”) and all of AII’s right, title and interest in and to
Santa Monica, California 90401-2386




                                      11 certain intellectual property, including, the ANDREWS INTERNATIONAL®
  Bryan Cave Leighton paisner LLP




                                      12 trademark and related marks (the “Andrews Marks”). In or around May 31, 2017, AII
      120 Broadway, Suite 300




                                      13 merged with and into Andrews, which is the current owner of the Andrews Marks.
                                      14 Since January 2012, Andrews and its predecessors-in-interest have continuously used
                                      15 the Andrews Marks, both directly and through one or more controlled licensees, which
                                      16 the public has come to associate with world-class security services catered to the
                                      17 individual needs of each consumer.
                                      18              3.   In an attempt to trade off the goodwill associated with the Andrews
                                      19 Marks, Defendants, some of whom were then employed by U.S. Security Associates,
                                      20 Inc. (“USSA”), an affiliate of Andrews, hatched a scheme to develop a competing
                                      21 enterprise which they referred to as “Andrews Global.”           The similarity in name
                                      22 between the two entities was anything but coincidental. Defendants intentionally
                                      23 settled on a name nearly identical to Andrews and the Andrews Marks, which was
                                      24 calculated to confuse consumers into believing that the services provided by
                                      25 “Andrews Global” originate from, are affiliated with, or are otherwise related to
                                      26 Andrews.
                                      27              4.   Despite demands that Defendants cease their exploitation of the Andrews
                                      28
                                                                                2
                                                                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 3 of 21 Page ID #:3




                                       1 Marks, Defendants have refused to do so, leaving Andrews no alternative but to
                                       2 safeguard its rights through this Action.
                                       3                                       JURISDICTION
                                       4              5.   This Court has jurisdiction over the causes of action arising under the
                                       5 Lanham Trademark Act of 1946, as amended, 15 U.S.C. §1051 et seq., pursuant to the
                                       6 provisions of 15 U.S.C. §§ 1114(1) and 1121 and 28 U.S.C. §§ 1331, 1338(a), and
                                       7 1338(b). This Court also has supplemental jurisdiction over all related state law claims
                                       8 alleged herein pursuant to 28 U.S.C. § 1367(a) because such claims are so related to
                                       9 the claims within this Court’s original jurisdiction that they form part of the same case
                                      10 or controversy.
Santa Monica, California 90401-2386




                                      11              6.   Venue lies in this Court pursuant to 28 U.S.C. §1391(b) because
  Bryan Cave Leighton paisner LLP




                                      12 defendants Andrews Global Security, Inc., Randy Andrews, Don Anderson, George
      120 Broadway, Suite 300




                                      13 Casillas and Lee Andrews reside in this District and/or because a substantial part of
                                      14 the events or omissions giving rise to these claims occurred in this District.
                                      15                                           PARTIES
                                      16              7.   Plaintiff Andrews International Government Services, Inc. (“Andrews”)
                                      17 is a Delaware corporation with its principal place of business and organization at 200
                                      18 Mansell Court, Fifth Floor, Roswell, Georgia 30076.
                                      19              8.   Defendant Andrews Global Security, Inc. (“AG”) is a California
                                      20 Corporation with its principal place of business and organization at 6133 Bristol
                                      21 Parkway, Culver City, California 90230.
                                      22              9.   Defendant Randy Andrews (“Randy”) is an individual who, on
                                      23 information and belief, resides in this District at 624 6th Street, Manhattan Beach,
                                      24 California 90266. Randy was the Chairman, Chief Executive Officer, and President
                                      25 of Andrews International for almost 30 years. At USSA, Randy was USSA’s Chief
                                      26 Security Officer and remained the Chief Executive Officer and President of AII until
                                      27 September 24, 2018 (and subsequently Andrews). Randy is now an officer of AG.
                                      28
                                                                                3
                                                                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 4 of 21 Page ID #:4




                                       1              10.   Defendant Don Anderson (“Anderson”) is an individual who, on
                                       2 information and belief, resides in this District at 16149 Whitespring Drive, Whittier,
                                       3 California 90604. Anderson formerly served as USSA’s Senior Vice President of
                                       4 Special Events and Training. Anderson is now an officer of AG.
                                       5              11.   Defendant George Casillas (“Casillas”) is an individual who, on
                                       6 information and belief, resides in this District at 11463 Winchell Street, Whittier,
                                       7 California         90606.       Casillas   formerly   served   as   USSA’s   Director   of
                                       8 Operations/Recruiting/Client Relations. Casillas is now an officer of AG.
                                       9              12.   Defendant John Adams (“Adams”) as an individual who, on information
                                      10 and belief, resides in this District at 258 Rossmore Drive, Oxnard, CA 93035. Adams
Santa Monica, California 90401-2386




                                      11 formerly served as USSA’s Senior Vice President of Operations and Support Services
  Bryan Cave Leighton paisner LLP




                                      12 and an Area Vice President. Adams is now an officer of AG.
      120 Broadway, Suite 300




                                      13              13.   Defendant Lee Andrews (“Lee”) is an individual who, on information
                                      14 and belief, resides in this District at 4141 Glencoe Avenue, Unit 201, Marina Del Rey,
                                      15 California 90292.           In AI’s filings with the California Secretary of State, Lee is
                                      16 identified as AG’s Chief Executive Officer, Chief Financial Officer, Secretary, and
                                      17 registered agent. Lee is also Randy’s son who, prior to his involvement in AI, had no
                                      18 apparent experience working in the security services industry.
                                      19              14.   Each of the defendants, including those sued as DOES 1 through 10 are
                                      20 persons whose identities are unknown to Andrews and who at all times relevant herein
                                      21 are or were the agents, servants, and/or employees of the above-named Defendants.
                                      22 Each of the DOE defendants was and is in some way responsible for, participated in,
                                      23 or contributed to the matters and things of which Andrews herein complains and, in
                                      24 some form and under some theory, is subject to liability therefor. When the exact
                                      25 nature and identity of such fictitious defendants are ascertained by Andrews, it will
                                      26 seek leave of the Court to amend this Complaint to set forth the same.
                                      27              15.   Andrews is informed and believes and based thereon alleges, that
                                      28
                                                                                 4
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 5 of 21 Page ID #:5




                                       1 defendants, and each of them, were and/or currently are the agents, employees,
                                       2 partners, joint venturers, co-conspirators, owners, principals, and/or employees of the
                                       3 remaining defendants, and each of them are, and at all times herein mentioned were,
                                       4 acting within the course and scope of that agency, partnership, employment,
                                       5 conspiracy, ownership and/or joint venture. Andrews is further informed and believes
                                       6 and based thereon alleges that the acts and conduct herein alleged of each such
                                       7 defendant were known to, authorized by and/or ratified by the other defendants and
                                       8 each of them. Andrews is further informed and believes and based thereon alleges
                                       9 that defendants, and each of them, were aware of, complicit in, cooperated with and/or
                                      10 unfairly benefitted from the wrongful conduct of each other defendant as alleged
Santa Monica, California 90401-2386




                                      11 herein.
  Bryan Cave Leighton paisner LLP




                                      12
      120 Broadway, Suite 300




                                                      16.    Defendants AG, Randy, Lee, Anderson, Casillas, Adams, and DOES 1
                                      13 through 10 are collectively referred to below in this Complaint as “Defendants.”
                                      14                    ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
                                      15 Andrews, USSA, and Andrews International
                                      16              17.    Andrews and its related entities, are engaged in the highly competitive
                                      17 security services business. They are a leading provider of security guard services to
                                      18 private and public entities and clients and have been in this business for more than 60
                                      19 years. Andrews and its related entities provide these services throughout the United
                                      20 States, including in Los Angeles, California. Andrews and its related entities employ
                                      21 over 50,000 security professionals to serve several thousand customers, across a wide
                                      22 range of industries, and are known for their world-class customer service and
                                      23 accountability.
                                      24              18.    In January 2012, APSI acquired AHC, including ACH’s wholly-owned
                                      25 subsidiary, AII and all of AII’s right, title and interest in and to certain intellectual
                                      26 property, including, the Andrews Marks. At the time, led by its founder Randy, AHC
                                      27 had been in the security services business for over two decades and had similarly
                                      28
                                                                                  5
                                                                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 6 of 21 Page ID #:6




                                       1 developed a reputation for world-class service and accountability. In or around May
                                       2 31, 2017, AII merged with and into Andrews, which is the current owner of the
                                       3 Andrews Marks. Since the acquisition, Andrews and its predecessors-in-interest have
                                       4 continuously used the Andrews Marks, both directly and through one or more
                                       5 licensees.
                                       6              19.   Randy founded AII in 1988 and served as the Chairman, Chief Executive
                                       7 Officer (“CEO”), and President of AII for nearly thirty years. Randy was still serving
                                       8 in these roles at the time APSI acquired ACH and Andrews’s intellectual property
                                       9 rights in 2012. Randy profited significantly from the sale of his business to APSI and
                                      10 did so with full knowledge that, in conjunction with the sale, he was selling to APSI
Santa Monica, California 90401-2386




                                      11 the right to use the “ANDREWS” name in the future and all intellectual property
  Bryan Cave Leighton paisner LLP




                                      12 rights.
      120 Broadway, Suite 300




                                      13 The Andrews Marks
                                      14              20.   Andrews is the owner of all right, title and interest in, to and under the
                                      15 Andrews Marks, including U.S. Reg. No. 3,298,140 for the mark ANDREWS
                                      16 INTERNATIONAL®, for use in connection with “security guard services,
                                      17 investigation or surveillance on background profiles; private investigations, detective
                                      18 investigations, occupational fraud and abuse investigations and intellectual property
                                      19 protection investigations” in Class 45. U.S. Reg. No. 3,298,140 was registered on
                                      20 September 25, 2017, claiming a date of first use in commerce of March 17, 2006.
                                      21              21.   In addition to the above-referenced registration, Andrews is the owner of
                                      22 similar word and design marks incorporating the ANDREWS INTERNATIONAL®
                                      23 mark including, but not limited to, U.S. Reg. No. 3,292,953 (ANDREWS
                                      24 INTERNATIONAL and Design®) and U.S. Reg. No. 5,231,620 (ANDREWS
                                      25 INTERNATIONAL A U.S. SECURITY ASSOCIATES COMPANY and Design).
                                      26              22.   The above-referenced registrations for the Andrews Marks are valid,
                                      27 subsisting, in full force and effect and, with respect to U.S. Reg. Nos. 3,298,140 and
                                      28
                                                                                 6
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 7 of 21 Page ID #:7




                                       1 3,292,953, have become incontestable pursuant to 15 U.S.C. § 1065.
                                       2              23.   The Andrews Marks at issue in this case have been continuously used by
                                       3 Andrews and/or its licensees, and have never been abandoned.
                                       4              24.   The above-referenced registrations constitute prima facie evidence of
                                       5 their validity and conclusive evidence of Andrews’s exclusive right to use the
                                       6 Andrews Marks in connection with the services identified therein.
                                       7              25.   The registrations of the Andrews Marks also provide sufficient
                                       8 constructive notice to Defendants of Andrews’s ownership of and exclusive rights in
                                       9 the Andrews Marks.
                                      10              26.   The Andrews Marks have become valuable assets of substantial and
Santa Monica, California 90401-2386




                                      11 inestimable worth to Andrews. The Andrews Marks are symbols of high quality,
  Bryan Cave Leighton paisner LLP




                                      12 service, unique skill, and considerable goodwill in connection with Andrews’s and its
      120 Broadway, Suite 300




                                      13 licensees’ provision of security guard and investigative services in various fields,
                                      14 including private investigations, detective investigations, occupational fraud and abuse
                                      15 investigations, and intellectual property protection investigations.
                                      16              27.   Andrews has expended substantial time, money, and other resources in
                                      17 developing, advertising, and otherwise promoting the Andrews Marks. As a result,
                                      18 the services associated with the Andrews Marks are widely recognized as being high
                                      19 quality and are exclusively associated by consumers, the public, and the trade with
                                      20 Andrews. The Andrews Marks are inherently distinctive, but to the extent they are
                                      21 deemed not to be inherently distinctive, they have acquired strong secondary meaning
                                      22 prior to the actions of Defendants set forth herein.
                                      23              28.   As a result of Andrews’s and/or its licensees’ continuous and extensive
                                      24 use of the Andrews Marks, the general public has come to strongly associate Andrews
                                      25 as the source or origin of the Andrews Marks and the services offered in connection
                                      26 therewith.         The Andrews Marks are extremely valuable and have developed a
                                      27 substantial amount of goodwill.
                                      28
                                                                                 7
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 8 of 21 Page ID #:8




                                       1 The Creation of Andrews Global
                                       2              29.   By late 2017 to early 2018, while he was still employed as an officer of
                                       3 USSA and Andrews, Randy, along with Lee, created a business to compete with
                                       4 Andrews and its related entities, for the marketing and provision of security services
                                       5 under the nearly-identical name of “Andrews Global.”
                                       6              30.   On December 29, 2017, Articles of Organization for “Andrews Global
                                       7 Security, LLC” were filed with the California Secretary of State.
                                       8              31.   On March 22, 2018, Articles of Incorporation with a Statement of
                                       9 Conversion for AG were filed with the California Secretary of State. The next month,
                                      10 a Statement of Information for AG was filed with the California Secretary of State.
Santa Monica, California 90401-2386




                                      11              32.   The AG website, https://www.andrewsglobalsecurity.com/, contains
  Bryan Cave Leighton paisner LLP




                                      12 several references to Andrews International and USSA, in an apparent effort to
      120 Broadway, Suite 300




                                      13 promote AG and trade on Andrews’s name and goodwill. For example, the website
                                      14 explicitly refers to Anderson’s service as “Andrews International’s Senior Vice
                                      15 President of Special Events and Training.” Similarly, the AG website discusses its
                                      16 President of Operation’s prior role as “Area Vice President for the Western region of
                                      17 Andrews            International    and    U.S.     Security    Associates     .    .    .”
                                      18 https://www.andrewsglobalsecurity.com/meet-the-team.
                                      19              33.   Prior to the termination of his employment with USSA, Randy
                                      20 disclaimed knowledge of the existence of AG, claiming he was “[n]ot sure about
                                      21 Andrews Global,” but that he did hear that “… others have started a new company.”
                                      22 Two weeks later, Randy, from his personal email address of 23aiglobal@gmail.com –
                                      23 an apparent amalgamation of “Andrews International” and “Andrews Global” –
                                      24 claimed that he was “trying to make a decision between working with [Lee] in his
                                      25 small company” or accepting a position with a larger company.
                                      26    DEFENDANTS’ ACTS OF INFRINGEMENT AND UNFAIR COMPETITION
                                      27              34.   Defendants are engaged in advertising, promoting, selling, and/or
                                      28
                                                                                 8
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 9 of 21 Page ID #:9




                                       1 offering for sale services under and in connection with marks and other source-
                                       2 identifying indicia that are studied imitations of the Andrews Marks, including but not
                                       3 limited to the mark and name Andrews Global (sometimes hereinafter referred to as
                                       4 the “Infringing Marks”). Defendants’ specific conduct includes, among other things:
                                       5              35.   Since its formation in late 2017 or early 2018, Defendants have
                                       6 deliberately attempted to trade on the valuable goodwill and reputation of the
                                       7 Andrews Marks by adopting the name Andrews Global, which is substantially
                                       8 identical to the ANDREWS INTERNATIONAL® mark and confusingly similar to
                                       9 the other Andrews Marks. As of the date of the filing of this Complaint, Defendants
                                      10 continue to exploit the Andrews Marks without authorization from Andrews.
Santa Monica, California 90401-2386




                                      11              36.   At all times pertinent to this matter, Defendants have advertised and
  Bryan Cave Leighton paisner LLP




                                      12 promoted to the public their services using the Infringing Marks for the purpose of
      120 Broadway, Suite 300




                                      13 driving customers to their business and away from the businesses of Andrews and its
                                      14 related entities.
                                      15              37.   AG has attempted to exploit the goodwill that the Andrews Marks
                                      16 accumulated from over three decades of use, specifically with regard to Andrews’s
                                      17 core Hollywood business. As of the date of the filing of this Complaint, AG’s website
                                      18 advertises that “Andrews Global Security, Inc.” has “more than 30 years in the
                                      19 Hollywood security business” and provides clients with “customized security
                                      20 solutions provided by highly experienced and well-trained security specialists.” See
                                      21 https://www.andrewsglobalsecurity.com/about. The website continues to state that
                                      22 AG is “well-versed in the unique issues and specialized services required by [its]
                                      23 Hollywood clients.” See id.
                                      24 / / /
                                      25 / / /
                                      26 / / /
                                      27 / / /
                                      28
                                                                                 9
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 10 of 21 Page ID #:10




                                       1          38.       Not only is AG trading on the Andrews name and goodwill, but in using
                                       2 the Infringing Marks, Defendants compound the likelihood of consumer confusion by
                                       3 using the same color scheme as Andrews International—gold, black, and white:
                                       4
                                                ANDREWS
                                       5        INTERNATIONAL

                                       6                                                              ANDREWS
                                                                                                      GLOBAL SECURITY, INC
                                       7        a U.S.Security Associates company

                                       8
                                       9          39.       AG holds itself out as a provider of the same or substantially the same
                                      10 security services that Andrews and its related entities provide.
Santa Monica, California 90401-2386




                                      11          40.       AG’s website is replete with references to Andrews and its related
  Bryan Cave Leighton paisner LLP




                                      12 entities, boasting that for over 20 years, “Andrews spearheaded innovations, such as
      120 Broadway, Suite 300




                                      13 the security industry’s first anti-piracy unit, and created a state-of-the-art precision
                                      14 training center for security and law enforcement professionals. Under his leadership,
                                      15 the company he co-founded grew to become a global leader in the security
                                      16 industry….” See https://www.andrewsglobalsecurity.com/meet-the-team.
                                      17          41.       The website continues to state that Anderson “served as Andrews
                                      18 International’s Senior Vice President of Special Events and Training, with
                                      19 responsibilities that included training a guard force of 2,000+ officers, planning and
                                      20 executing high-profile special events,” and that Anderson “was instrumental in
                                      21 developing security officer training curricula and materials for the company’s state-of-
                                      22 the art training center.” See id.
                                      23              42.   Defendants, because of their prior affiliation with and employment by
                                      24 AII and USSA, were well aware of Andrews and its rights in the Andrews Marks
                                      25 when they adopted the Infringing Marks.
                                      26              43.   Defendants are also aware of the extraordinary fame and strength of the
                                      27 Andrews Marks, and the incalculable goodwill associated therewith.
                                      28
                                                                                 10
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 11 of 21 Page ID #:11




                                       1              44.   Defendants have no license, authority, or other permission from Andrews
                                       2 to use any of the Andrews Marks, or any confusingly similar names or marks, on or in
                                       3 connection with the provision, selling, and/or offering for sale of security and related
                                       4 services.
                                       5              45.   Andrews is informed and believes, and on that basis alleges, that
                                       6 Defendants adopted the Infringing Marks in a deliberate attempt to trade on the
                                       7 valuable goodwill and reputation of the Andrews Marks earned by Andrews through
                                       8 years of the marketing and provision of high-quality security services.
                                       9              46.   Defendants have been engaging in the above-described illegal infringing
                                      10 activities knowingly and intentionally, with reckless disregard for Andrews’s rights,
Santa Monica, California 90401-2386




                                      11 or with bad faith, for the purpose of trading on the goodwill and reputation of the
  Bryan Cave Leighton paisner LLP




                                      12 Andrews Marks.
      120 Broadway, Suite 300




                                      13              47.   Defendants’ activities, as described above, are likely to create a false
                                      14 impression and deceive consumers, the public, and the trade into believing that there
                                      15 is a common source between the services of Andrews and its licensees and those of
                                      16 Defendants and/or a connection or association between AG, the Infringing Marks, and
                                      17 Andrews.
                                      18              48.   Upon information and belief, Defendants intend to continue to continue
                                      19 advertising, promoting, and using the Infringing Marks.
                                      20              49.   In a letter dated February 18, 2019 (the “February 18th Letter”), a true
                                      21 and correct copy of which is attached hereto as Exhibit A, USSA addressed
                                      22 Defendants’ “use of the mark ‘Andrews Global’ in connection with the marketing and
                                      23 provision of competing security services.”                USSA affirmed that “[b]oth
                                      24 USSA/Andrews International’s use of the Andrews International Marks” predated
                                      25 Defendants’ use of the Infringing Marks, and that Defendants’ actions were therefore
                                      26 “in violation of USSA/Andrews International’s trademark rights.” (See id.)
                                      27
                                      28
                                                                                 11
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 12 of 21 Page ID #:12




                                       1              50.   The February 18th letter advised Defendants that their use of the
                                       2 Infringing Marks had caused “actual consumer confusion” and is “likely to cause
                                       3 further consumer confusion, mistake, and deception among the relevant public into
                                       4 falsely believing that Andrews Global or its services are somehow affiliated … or …
                                       5 associated with USSA/Andrews International and/or its competing services.” (See id.)
                                       6 USSA informed Defendants that their actions “have caused, and will continue to cause
                                       7 USSA/Andrews International commercial detriment, in terms of lost sales, goodwill,
                                       8 the inability to protect the integrity of the Andrews International Marks, and the
                                       9 general ability to communicate and transact with existing and potential customers.”
                                      10 (See id.)
Santa Monica, California 90401-2386




                                      11              51.   In a letter dated March 1, 2019, counsel for AG advised that AG was not
  Bryan Cave Leighton paisner LLP




                                      12 prepared to discontinue use of the Infringing Marks.
      120 Broadway, Suite 300




                                      13              52.   Defendants have not ceased or refrained from use of the Andrews Marks,
                                      14 nor have they otherwise complied with the demands as set forth in the February 18th
                                      15 letter.
                                      16              53.   Defendants continue to actively market and provide security services
                                      17 under the name “Andrews Global” and the Infringing Marks.
                                      18              54.   Defendants’ unauthorized use of the Infringing Marks has caused actual
                                      19 consumer confusion and is likely to cause further confusion, mistake, or deception as
                                      20 to the origin, sponsorship, or affiliation of the security services provided by AG.
                                      21              55.   Defendants’ use of the mark of Andrews Global in connection with the
                                      22 marketing and provision of competing security services has caused the public to
                                      23 falsely believe that AG or its services are affiliated, connected, endorsed by or in some
                                      24 other manner associated with Andrews or its related entities and is likely to cause
                                      25 further confusion.
                                      26              56.   Confusion caused by Defendants’ use of the Andrews Global mark has
                                      27 caused and/or is likely to cause irreparable harm to Andrews and the valuable
                                      28
                                                                                 12
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 13 of 21 Page ID #:13




                                       1 reputation it has developed through years of providing security services under the
                                       2 Andrews Marks.
                                       3              57.   Andrews is informed and believes, and on that basis alleges, that
                                       4 Defendants have been unjustly enriched by and have unfairly benefited and profited
                                       5 from Andrews’s reputation and the goodwill symbolized by the Andrews Marks.
                                       6              58.   The injuries and damages sustained by Andrews have been directly and
                                       7 proximately caused by Defendants’ wrongful marketing and provision of security
                                       8 services under the Infringing Marks.
                                       9              59.   Andrews is informed and believes, and on that basis alleges, that
                                      10 Defendants’ wrongful acts will continue unless enjoined by the Court.
Santa Monica, California 90401-2386




                                      11              60.   Andrews has no adequate remedy at law, and is suffering irreparable
  Bryan Cave Leighton paisner LLP




                                      12 harm and damages as a result of the above acts.
      120 Broadway, Suite 300




                                      13                                  FIRST CAUSE OF ACTION
                                      14              FEDERAL TRADEMARK INFRINGEMENT (15 U.S.C. § 1114(1))
                                      15                                     (Against All Defendants)
                                      16              61.   Andrews re-alleges and incorporates the allegations contained in
                                      17 paragraphs 1 through 60 of this Complaint as though fully set forth herein.
                                      18              62.   Andrews is the owner of all right, title and interest in, to and under its
                                      19 Andrews Marks, and all goodwill appurtenant thereto.
                                      20              63.   Andrews’s Federal trademark registrations described in paragraphs 16
                                      21 and 17 are in full force and effect.
                                      22              64.   The Andrews Marks have not been abandoned and are widely used by
                                      23 Andrews and its licensees. Andrews intends to preserve and maintain its rights to the
                                      24 Andrews Marks and to continue the use of the Andrews Marks in connection with its
                                      25 marketing and provision of security services.
                                      26              65.   By virtue of the renown of the Andrews Marks, the Andrews Marks have
                                      27 developed secondary meaning and significance in the mind of the relevant public and
                                      28
                                                                                 13
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 14 of 21 Page ID #:14




                                       1 such secondary meaning was developed prior to the Defendants infringing actions set
                                       2 forth herein.
                                       3              66.   Defendants’ unauthorized use of the Andrews Global mark reproduces,
                                       4 copies, and corroboratively imitates, and constitutes trademark infringement of the
                                       5 Andrews Marks and is likely to cause confusion and mistake in the minds of the
                                       6 purchasing public as to the source of services in violation of § 1114.
                                       7              67.   Upon information and belief, Defendants acted with deliberate intent to
                                       8 unfairly benefit from the incalculable goodwill inherent in the Andrews Marks. The
                                       9 foregoing acts of Defendants constitute willful and intentional infringement of the
                                      10 Andrews Marks in total disregard of Andrews’s proprietary rights, and were done
Santa Monica, California 90401-2386




                                      11 despite Defendants’ knowledge that use of the Andrews Marks or any reproduction,
  Bryan Cave Leighton paisner LLP




                                      12 copy, or colorable imitation thereof was and is in direct contravention of Andrews’s
      120 Broadway, Suite 300




                                      13 rights. Even though Defendants received notice of their infringement, Defendants
                                      14 intentionally and willfully continue their unauthorized use of the Andrews Marks.
                                      15 Andrews is therefore entitled to statutory and treble damages.
                                      16              68.   Upon information and belief, Defendants have made and will continue to
                                      17 make substantial profits and/or gains to which they are not in law or equity entitled.
                                      18              69.   Upon information and belief, Defendants intend to continue their
                                      19 infringing acts, unless restrained by this Court.
                                      20              70.   As a direct and proximate cause of all of the conduct described above,
                                      21 Andrews has been damaged in an amount to be proven at trial.
                                      22              71.   Further, Andrews has no adequate remedy at law. Defendants’ conduct
                                      23 has caused, and if not enjoined, will continue to cause, irreparable harm and damage
                                      24 to the rights of Andrews and the Andrews Marks and to the business, reputation, and
                                      25 goodwill of Andrews.
                                      26
                                      27
                                      28
                                                                                 14
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 15 of 21 Page ID #:15




                                       1              72.   By reason of the foregoing, Andrews is entitled to preliminary and
                                       2 permanent injunctive relief against Defendants, restraining further acts of trademark
                                       3 infringement.
                                       4                                 SECOND CAUSE OF ACTION
                                       5       CALIFORNIA COMMON LAW TRADEMARK INFRINGEMENT AND
                                       6                                    UNFAIR COMPETITION
                                       7                                     (Against All Defendants)
                                       8              73.   Andrews re-alleges and incorporates the allegations contained in
                                       9 paragraphs 1 through 72 of this Complaint as though fully set forth herein.
                                      10              74.   This claim arises under the common law of California relating to
Santa Monica, California 90401-2386




                                      11 trademark infringement, unfair competition, and palming off.                This Court has
  Bryan Cave Leighton paisner LLP




                                      12 jurisdiction over the subject matter of this claim pursuant to the provisions of 28
      120 Broadway, Suite 300




                                      13 U.S.C. § 1338(b), this being a claim of unfair competition joined with a substantial
                                      14 and related claim under the Trademark Laws of the United States, and under the
                                      15 principles of supplemental jurisdiction as set forth at 28 U.S.C. § 1367.
                                      16              75.   Andrews is the owner of, including all rights, title, and interest to, the
                                      17 distinctive trademarks, service marks, trade names, and all ancillary signs, symbols, or
                                      18 other indicia used in connection or conjunction with said marks used by Andrews by
                                      19 virtue of Andrews’s extensive use and advertising of its Andrews Marks as set forth in
                                      20 the preceding paragraphs of this Complaint (also referred to as “Andrews’s Common
                                      21 Law Trademarks”).
                                      22              76.   The infringing services of Defendants is an unauthorized use by
                                      23 Defendants of Andrews’s Common Law Trademarks and as such constitutes
                                      24 trademark infringement and unfair competition. It is likely to cause confusion and
                                      25 mistake in the minds of the trade and the purchasing public as to the source of the
                                      26 infringing products and services and to cause the public to believe AG’s infringing
                                      27 services are authentic and authorized products of Andrews when, in fact, they are not.
                                      28
                                                                                 15
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 16 of 21 Page ID #:16




                                       1              77.   Upon information and belief, Andrews alleges that Defendants have
                                       2 intentionally appropriated one or more of Andrews’s Common Law Trademarks with
                                       3 the intent of causing confusion, mistake, and deception as to the source of AG’s
                                       4 services and products and/or affiliation with Andrews and with the intent to palm off
                                       5 their services and products as those of Andrews and/or affiliated with Andrews. As
                                       6 such, Defendants have committed trademark infringement, unfair competition, and
                                       7 palming off under California common law.
                                       8              78.   Upon information and belief, Defendants have made and will continue to
                                       9 make substantial profits and/or gains to which they are not in law or equity entitled.
                                      10              79.   Upon information and belief, Defendants intend to continue their
Santa Monica, California 90401-2386




                                      11 improper acts, unless restrained by this Court.
  Bryan Cave Leighton paisner LLP




                                      12
      120 Broadway, Suite 300




                                                      80.   As a direct and proximate cause of all of the conduct described above,
                                      13 Andrews has been damaged in an amount to be proven at trial.
                                      14              81.   Further, Andrews has no adequate remedy at law.       The conduct of
                                      15 Defendants has caused, and if not enjoined, will continue to cause, irreparable harm
                                      16 and damage to the rights of Andrews and the Andrews Marks and to the business,
                                      17 reputation, and goodwill of Andrews.
                                      18              82.   By reason of the foregoing, Andrews is entitled to preliminary and
                                      19 permanent injunctive relief against Defendants, restraining further acts of trademark
                                      20 infringement.
                                      21                                    THIRD CAUSE OF ACTION
                                      22              FALSE DESIGNATION OF ORIGIN AND FALSE DESCRIPTION (15
                                      23                                         U.S.C. § 1125(a))
                                      24                                     (Against All Defendants)
                                      25              83.   Andrews re-alleges and incorporates the allegations contained in
                                      26 paragraphs 1 through 82 of this Complaint as though fully set forth herein.
                                      27
                                      28
                                                                                 16
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 17 of 21 Page ID #:17




                                       1              84.   Andrews’s Marks, as set forth above, are distinctive, have been used
                                       2 throughout the United States and nationwide, and are well known to the trade and
                                       3 members of the relevant public. The public generally associates and identifies the
                                       4 Andrews Marks with Andrews.
                                       5              85.   Defendants’ conduct in marketing, providing, and/or other use of the
                                       6 infringing services bearing the Andrews Marks and/or Andrews’s Common Law
                                       7 Trademarks constitutes false designation of origin or sponsorship of those products
                                       8 and services, intends falsely to represent that said Marks originate from Andrews or
                                       9 that said products and services have been sponsored, approved, or licensed by
                                      10 Andrews or are in some way affiliated or connected with Andrews. Such conduct of
Santa Monica, California 90401-2386




                                      11 Defendants is likely to confuse, mislead, and deceive consumers and members of the
  Bryan Cave Leighton paisner LLP




                                      12 public as to the source or origin of the services and/or trademarks or cause such
      120 Broadway, Suite 300




                                      13 persons to believe that those services and/or AG are sponsored, approved, authorized,
                                      14 or in some way affiliated or connected with Andrews, all in violation of 15 U.S.C.
                                      15 §1125(a).
                                      16              86.   Upon information and belief, Andrews alleges that Defendants’ actions
                                      17 were done willfully with full knowledge of the falsity of such designations of origin
                                      18 and false descriptions or representations and with the express intent to cause confusion
                                      19 and to mislead and deceive the purchasing public.
                                      20              87.   Upon information and belief, Defendants have made and will continue to
                                      21 make substantial profits and/or gains to which they are not in law or equity entitled.
                                      22              88.   Upon information and belief, Defendants intend to continue their
                                      23 improper acts, unless restrained by this Court.
                                      24              89.   As a direct and proximate cause of all of the conduct described above,
                                      25 Andrews has been damaged in an amount to be proven at trial.
                                      26              90.   Further, Andrews has no adequate remedy at law.       The conduct of
                                      27 Defendants has caused, and if not enjoined, will continue to cause, irreparable harm
                                      28
                                                                                 17
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 18 of 21 Page ID #:18




                                       1 and damage to the rights of Andrews and the Andrews Marks and to the business,
                                       2 reputation, and goodwill of Andrews.
                                       3              91.   By reason of the foregoing, Andrews is entitled to preliminary and
                                       4 permanent injunctive relief against Defendants, restraining further acts of trademark
                                       5 infringement.
                                       6                                FOURTH CAUSE OF ACTION
                                       7                UNFAIR COMPETITION (Cal. Bus. & Prof. Code §§ 17200 et seq.)
                                       8                                    (Against All Defendants)
                                       9              92.   Andrews re-alleges and incorporates the allegations contained in
                                      10 paragraphs 1 through 91 of this Complaint as though fully set forth herein.
Santa Monica, California 90401-2386




                                      11              93.   The conduct of Defendants as herein alleged constitutes unfair methods
  Bryan Cave Leighton paisner LLP




                                      12 of competition in violation of the provisions of Sections 17200 et seq. of the
      120 Broadway, Suite 300




                                      13 California Business and Professions Code and the common law of the State of
                                      14 California. The acts and conduct of Defendants complained of herein have caused
                                      15 Andrews irreparable injury and will, unless restrained, further impair the value of the
                                      16 Andrews Marks and Andrews’s trade name, reputation, and goodwill. Andrews has
                                      17 no adequate remedy at law.
                                      18              94.   Andrews is informed and believes that Defendants have unlawfully
                                      19 obtained profits through their acts of unfair competition. Defendants should be forced
                                      20 to disgorge such unlawful profits to Andrews.
                                      21              95.   Further, Andrews has no adequate remedy at law.       The conduct of
                                      22 Defendants has caused, and if not enjoined, will continue to cause, irreparable harm
                                      23 and damage to the rights of Andrews and the Andrews Marks and to the business,
                                      24 reputation, and goodwill of Andrews.
                                      25                                    PRAYER FOR RELIEF
                                      26              WHEREFORE, Andrews prays for judgment against Defendants, and each of
                                      27 them, as follows:
                                      28
                                                                                 18
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 19 of 21 Page ID #:19




                                       1              1.   Finding that: (i) Defendants have violated Section 32 of the Lanham Act
                                       2 (15 U.S.C. § 1114) and Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)); (ii)
                                       3 Defendants have engaged in trademark infringement under the common law of
                                       4 California; and (iii) Defendants have engaged in unfair competition in violation of
                                       5 California common law and the California Business and Professions Code;
                                       6              2.   A declaration that Defendants have infringed the Andrews Marks;
                                       7              3.   Granting an injunction, pursuant to Rule 65 of the Federal Rules of Civil
                                       8 Procedure and 15 U.S.C. § 1116, preliminarily and permanently restraining and
                                       9 enjoining Defendants and their officers, agents, servants, employees, affiliates,
                                      10 attorneys, and all others acting in privity or in concert with them, and their parents,
Santa Monica, California 90401-2386




                                      11 subsidiaries, divisions, successors and assigns, and any person having knowledge of
  Bryan Cave Leighton paisner LLP




                                      12 such injunction, from:
      120 Broadway, Suite 300




                                      13                   a.    using any reproduction, counterfeit, copy, or colorable imitation of
                                      14 the Andrews Marks in connection with selling goods or rendering services not
                                      15 authorized by Andrews;
                                      16                   b.    engaging in any course of conduct likely to cause confusion,
                                      17 deception or mistake, to weaken the distinctive quality of the Andrews Marks, or to
                                      18 injure or diminish the goodwill of the Andrews Marks;
                                      19                   c.    further infringing the Andrews Marks by manufacturing,
                                      20 producing, distributing, circulating, selling, marketing, offering for sale, advertising,
                                      21 promoting, displaying or otherwise disposing of any goods or services not authorized
                                      22 by Andrews that bear any simulation, reproduction, counterfeit, copy or colorable
                                      23 imitation of the Andrews Marks;
                                      24                   d.    using any simulation, reproduction, counterfeit, copy or colorable
                                      25 imitation of the Andrews Marks in connection with the promotion, advertisement,
                                      26 display, sale, offering for sale, manufacture, production, circulation or distribution of
                                      27 any unauthorized goods or services in such fashion as to relate or connect, or tend to
                                      28
                                                                                19
                                                                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 20 of 21 Page ID #:20




                                       1 relate or connect, such goods or services in any way to Andrews, or to any services
                                       2 offered, sponsored, or approved by or connected with Andrews, including on web
                                       3 sites and social media;
                                       4                   e.    engaging in any conduct constituting an infringement of the
                                       5 Andrews Marks, of Andrews’s rights in, or to use or to exploit the Andrews Marks, or
                                       6 constituting any weakening of the Andrews Marks or the goodwill symbolized
                                       7 therein;
                                       8                   f.    effecting assignments or transfers, forming new entities or
                                       9 associations or utilizing any other device for the purpose of circumventing or
                                      10 otherwise avoiding the prohibitions set forth in subparagraphs (a) through (e);
Santa Monica, California 90401-2386




                                      11              4.   Requiring Defendants to destroy and/or revise all unauthorized materials
  Bryan Cave Leighton paisner LLP




                                      12 infringing on the Andrews Marks in association with unauthorized goods or services
      120 Broadway, Suite 300




                                      13 and the means for production of same pursuant to 15 U.S.C. § 1118;
                                      14              5.   Requiring Defendants to recall any materials and to deliver to Andrews
                                      15 for destruction or other disposition all remaining inventory bearing Infringing Marks,
                                      16 including all advertisements, promotional and marketing materials therefore, as well
                                      17 as means of making same;
                                      18              6.   An order directing that this Court retain jurisdiction of this Action for the
                                      19 purpose of enabling Andrews to apply to the Court at any time for such further orders
                                      20 and interpretation or execution of any Order entered in this action, for the
                                      21 modification of any such Order, for the enforcement or compliance therewith and for
                                      22 the punishment of any violations thereof;
                                      23              7.   Requiring Defendants to file with this Court and serve on Andrews’s
                                      24 counsel, within thirty (30) days after entry of an injunction, a report under oath setting
                                      25 forth in detail the manner and form in which Defendants have complied with the
                                      26 injunction, pursuant to 15 U.S.C. § 1116(a);
                                      27
                                      28
                                                                                20
                                                                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
                                      Case 2:19-cv-02042-DSF-MRW Document 1 Filed 03/19/19 Page 21 of 21 Page ID #:21




                                       1              8.    Awarding    Andrews statutory damages        of two    million dollars
                                       2 ($2,000,000) per infringing mark, per type of infringing good in accordance with
                                       3 Section 35 of the Lanham Act (15 U.S.C. § 1117) or alternatively, and at Andrews’s
                                       4 request, ordering Defendants to account to and pay to Andrews all profits realized by
                                       5 their wrongful acts and also awarding Andrews its actual damages, and also directing
                                       6 that such profits or actual damages be trebled, in accordance with Section 35 of the
                                       7 Lanham Act (15 U.S.C. § 1117)
                                       8              9.    Awarding Andrews actual and punitive damages to which it is entitled
                                       9 under applicable federal and state laws;
                                      10              10.   Awarding Andrews its costs, attorneys’ fees, investigatory fees, and
Santa Monica, California 90401-2386




                                      11 expenses to the full extent authorized by law;
  Bryan Cave Leighton paisner LLP




                                      12
      120 Broadway, Suite 300




                                                      11.   Restitution for Defendants’ unjust enrichment as a result of the conduct
                                      13 complained of herein, including disgorgement of wrongfully obtained profits and any
                                      14 other appropriate relief;
                                      15              12.   Awarding Andrews pre-judgment and post-judgment interest on any
                                      16 monetary award made part of the judgment against Defendants as authorized by law;
                                      17              13.   Awarding Andrews such additional and further relief as the Court may
                                      18 deem just and proper, including all remedies provided for in 15 U.S.C. § 1117 and any
                                      19 other law.
                                      20 Dated: March 19, 2019                     Respectfully submitted,
                                      21
                                                                                   BRYAN CAVE LEIGHTON PAISNER LLP
                                      22
                                      23                                           By: /s/ Kazim A. Naqvi
                                                                                       Keith D. Klein
                                      24                                               Kazim A. Naqvi
                                      25                                               Jasdeep S. Atwal
                                                                                       Attorneys for Plaintiff
                                      26                                               ANDREWS INTERNATIONAL
                                      27                                               GOVERNMENT SERVICES, INC.
                                      28
                                                                                 21
                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           12510819
